             Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

COLLISION COMMUNICATIONS, INC.,

                      Plaintiff,
                                                            C.A. No. 19-CV-12251-ADB
        v.
                                                            LEAVE TO FILE GRANTED
                                                            ON MARCH 5, 2020 (DKT. 31)
NOKIA SOLUTIONS AND NETWORKS OY,

                      Defendant.


                 NOKIA SOLUTIONS AND NETWORKS OY’S REPLY IN
              FURTHER SUPPORT OF ITS MOTION TO STAY AND DISMISS

        Defendant Nokia Solutions and Networks Oy (“Nokia”) submits this Reply in further

support of its Motion to Stay and Dismiss (the “Motion to Stay”) (Dkt. 18), and in response to

plaintiff Collision Communications, Inc.’s (“Collision”) Opposition (Dkt. 26).

                                       INTRODUCTION

        Nokia’s Motion to Stay asks the Court to apply the well-settled and sensible rule that the

court in the first-filed action should decide the proper venue to hear the parties’ dispute.

Collision’s Opposition ignores that rule entirely (much less makes any effort to distinguish it),

and instead argues that Nokia’s Motion to Stay should simply be denied. In taking this position,

Collision is effectively asking two separate courts, the Delaware Superior Court and this Court,

to decide the exact same issue – the proper venue for the parties’ dispute, thereby risking

inconsistent and potentially problematic results. For instance, if the Delaware Court concludes

that Delaware is the proper venue for this dispute and this Court concludes that Massachusetts is

the proper venue, the same exact case will be litigated in two different forums. Proceeding in

this fashion will result in a needless waste of judicial resources and may lead to further

inconsistent results (and potentially conflicting verdicts). In order to avoid this chaos, most


ME1 32740814v.2
             Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 2 of 10




Circuits, including the First Circuit, instruct that the first-filed court should decide the question

of where the parties’ dispute should be heard.

                                                DISCUSSION

I.      Collision’s Opposition Ignores Pertinent Facts

        Before addressing the arguments made in Collision’s Opposition, the following three

points, which Collision ignores, should be taken into account when deciding the Motion to Stay:

        1.        Collision was not legally authorized to file suit in Massachusetts and, to date, is

not so authorized. Collision does not, and cannot dispute that it is a New Hampshire company1

that is not registered to do business in Massachusetts2 and that does not maintain an office in

Massachusetts.3 This matters because Massachusetts law prohibits foreign corporations, such as

Collision, from availing themselves of the protections of the Massachusetts legal system without

first registering to do business in Massachusetts (and, among other things, paying the requisite

fees). See Mass. Gen. L. ch. 156D, § 15.02(a) (“A foreign corporation transacting business in

the commonwealth without delivering to the secretary of state for filing the certificate required

by section 15.03 shall not maintain a proceeding in any court in the commonwealth until the




1
        Exhibit A hereto is a printout from the New Hampshire Department of State showing that Collision is a
Delaware corporation with a principal place of business and registered office in Peterborough, New Hampshire. See
also 2019 Annual Report (attached hereto as Exhibit B) (same).

2
        A search of the Massachusetts Secretary of State’s webpage reveals that Collision is not registered to do
business in Massachusetts. See http://corp.sec.state.ma.us/corpweb/CorpSearch/CorpSearch.aspx (last visited on
March 9, 2020).

3
         While Collision disingenuously states in its Opposition that “Jared Fry … was running the company’s
operations from Boston,” id. at 1, referencing the Affidavit of Jared Fry (Dkt. 29), that Affidavit admits that
Collision does not have any offices in Boston, but rather Jared Fry, the company’s Chief Operating Officer (“COO”)
happens to live in Boston and has occasion to work from home. See id., ¶ 4 (“I handled Collision’s side of the
communications from my home office in Boston, Massachusetts.”) (emphasis added).



                                                       2
ME1 32740814v.2
              Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 3 of 10




certificate is delivered and filed.”).4         Commenting on ch. 156D, § 15.02 in the context of a

motion to transfer venue, Judge Talwani recently noted that a plaintiff’s failure to register to do

business in Massachusetts is a factor to consider in determining the appropriate forum for a case:

         As Magic Link is not a resident of Massachusetts and was not registered to do
         business at the time it initiated the state court action, and as there is no obvious
         connection between Massachusetts and the events or omissions giving rise to the
         claim, the court does not give significant weight to plaintiff’s choice of forum.

Magic Link Garment Ltd. v. ThirdLove, Inc., No. 18-CV-11961-IT, 2018 WL 6423908, at *3 (D.

Mass. Dec. 6, 2018). Here, the only apparent connection between this lawsuit and Massachusetts

is that Jared Fry, Collision’s COO, had communications with Nokia from his house in Boston

(although, when the parties met in person, they met in either New Hampshire or Finland). That

is much too thin a reed upon which to base hearing this case in Massachusetts. In contrast, while

Collision complains about litigating in Delaware, it ignores the facts that: (1) it voluntarily chose

to incorporate in Delaware; (2) it appointed a registered agent in Delaware; and (3) it proposed at

least two agreements to Nokia with Delaware choice of law provisions. See Draft License and

Integration Agreements, Sect. 11.4 (Dkts. 15-3 and 15-4). Based on this record, Delaware is a

more appropriate forum for this dispute, particularly since Nokia consents to jurisdiction in

Delaware.

         2.       The Delaware Case and the Massachusetts Case Did Not Originally Involve the

Same Parties. While Collision argues that the Massachusetts case was filed just two days after

the Delaware case, that is not entirely accurate. The Delaware case was filed on October 30,

2019. Collision commenced a suit on November 30, 2019, but it was against Nokia Corp. and

Nokia, Inc. (a company purchased by Microsoft Corp. in 2013), not against Nokia Solutions and

4
          Chapter 156D, § 15.02(c) authorizes a court to “stay a proceeding commenced by a foreign corporation …
until it determines whether the foreign corporation … is required to deliver to the secretary of state for filing the
certificate required by section 15.03. If it so determines, the court may further stay the proceeding until the foreign
corporation or its successor delivers the certificate and it is filed.” Id.

                                                         3
ME1 32740814v.2
             Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 4 of 10




Networks Oy – the plaintiff in the Delaware suit.5 It was not under December 12, 2019 (Dkt. 6)

that Nokia Solutions and Networks Oy became a party to this case.

        3.        Nokia is Not Subject to Jurisdiction in Massachusetts. As further set forth in

Nokia’s Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. 12), Nokia is not subject to

jurisdiction in Massachusetts. For that reason alone, this case should go forward in Delaware,

where Nokia has already consented to jurisdiction.

II.     Collision Does Not Dispute That the First-Filed Court Typically Decides the First-
        to-File Issue

        Collision’s Opposition does little more than rehash the same arguments it presented to the

Delaware Court in its Motion to Dismiss or Stay (Dkt. 19-2). That Motion is already fully

briefed and was argued to Judge Abigail M. LeGrow on January 31, 2020. A decision is

expected any day. It makes little sense for this Court to spend time and energy deciding an issue

that another judge is already actively considering. That is one of the reasons courts, including

the First Circuit, direct that the court in the first-first suit should decide the proper forum. See

TPM Holdings, Inc. v. Intra-Gold Indus., Inc., 91 F.3d 1, 4 (1st Cir. 1996) (“Where the overlap

between the two suits is nearly complete, the usual practice is for the court that first had

jurisdiction to resolve the issues and the other court to defer.”); Cianbro Corp. v. Curran-Lavoie,

Inc., 814 F.2d 7, 11 (1st Cir. 1987) (“Where identical actions are proceeding concurrently in two

federal courts, entailing duplicative litigation and a waste of judicial resources, the first filed

action is generally preferred in a choice-of-venue decision.”). As Judge Saylor explained in

EMC Corp. v. Parallel Iron, LLC, 914 F. Supp. 2d 125 (D. Mass. 2012):



5
        Nokia Solutions and Networks Oy is the party to the Project Agreement referenced in the Complaint, is the
party named in the draft License and Integration Agreements proposed by Collision, and is the party listed in
numerous other draft agreements exchanged by the parties. Collision cannot therefore profess not to have known
which Nokia entity it was dealing with.

                                                       4
ME1 32740814v.2
            Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 5 of 10




        Nearly two hundred years ago, the Supreme Court announced the “first-to-file”
        rule, a doctrine intended to promote judicial efficiency and to avoid duplicative
        litigation. As first announced, this rule required that, “[i]n all cases of concurrent
        jurisdiction, the Court which first has possession of the subject must decide it.”

Id. at 127 (citing Smith v. McIver, 22 U.S. 532, 535, 9 Wheat. 532, 6 L.Ed. 152 (1824)). The

court further held:

        The first-to-file rule has generally been interpreted to dictate not only which
        forum is appropriate, but also which forum should decide which forum is
        appropriate. Courts in nearly every circuit have held that the court in which the
        second action was filed should defer to courts in the first-filed action.… The First
        Circuit seems to have adopted this rationale as well ….

Id. at 129 (citations omitted). See also Schawbel Techs. LLC v. Heat Factory USA, Inc., No.

1:18-CV-10227-LTS, 2018 WL 4440545, at *2 (D. Mass. Sept. 17, 2018) (“The rule itself

expresses a preference, at least, for the judge presiding over the first-filed case to determine

whether the exception applies.”); Avigilon Corp. v. Canon, Inc., No. 17-CV-11922, 2017 WL

11501011, at *1 (D. Mass. Nov. 13, 2017) (“the usual practice is for the court that first had

jurisdiction to resolve the issues and the other court to defer.”) (citation and internal quotation

marks omitted). Collision has not identified any reason why this settled rule should not apply

here.

III.    The Exceptions to the First-Filed Rule Do Not Apply

        Untroubled by the fact that it is now asking this Court to decide the exact same issue it

previously asked the Delaware Court to decide, Collision argues for an exception to the first-

filed rule. While Nokia believes that this issue is best decided by the Delaware Court, it also

suggests that no exception is warranted here.

        “There are at least two widely-recognized exceptions to the first-filed rule: where (1)

there are ’special circumstances’ justifying a transfer, such as where a party engages in

misleading conduct to win a ‘race to the courthouse’; or (2) the balance of convenience


                                                 5
ME1 32740814v.2
             Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 6 of 10




substantially favors the second-filed action.” EMC Corp. v. Parallel Iron, LLC, 914 F. Supp. 2d

125, 127 (D. Mass. 2012) (emphasis added). See also Schawbel Techs. LLC, 2018 WL 4440545

at *1 (reciting two factors). “The ‘convenience’ factors under this latter exception are similar to

the considerations under 28 U.S.C. § 1404(a).” Idenix Pharm., Inc. v. Gilead Scis., Inc., No. CV

13-13052-DJC, 2014 WL 12782106, at *1 (D. Mass. June 30, 2014). Here, neither factor is

present.

        A.        Nokia Did Not Engage in Misleading Conduct

        As noted in Collision’s Opposition, on July 18, 2019 Collision sent Nokia a demand letter

(Dkt. 26-2). The parties then agreed to a mediation and further agreed to a Standstill and Tolling

Agreement (the “Standstill Agreement”) (Dkt. 26-3). The parties had a mediation on October

24, 2019, which was unsuccessful. At the conclusion of their mediation, the parties agreed to

continue settlement discussions, which they did. Ultimately, however, Nokia decided to end

settlement discussions with Collision. It notified Collision that it considered the mediation to

have been unsuccessful and it withdrew all prior settlement offers (Dkt. 26-4). It then filed suit

immediately thereafter.     Collision understood Nokia’s communication to signify that the

Standstill Agreement was being terminated. See Opposition at 5 (“The email closely tracks the

language in the standstill agreement to signal that the standstill agreement was terminated.”).

        The above set of events are not evidence of Nokia “misleading” Collision, they are

evidence of Nokia availing itself of its legal rights while simultaneously complying with the

parties’ Standstill Agreement. Had Collision wished to negotiate a deal where Nokia needed to

wait a certain amount of time before filing suit after the mediation was unsuccessful, or to

guaranty that Collision would be entitled to file suit first, it could have sought to negotiate for

those things in the Standstill Agreement. Instead, the parties agreed to a structure whereby, once



                                                6
ME1 32740814v.2
            Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 7 of 10




the mediation was terminated, either party could immediately file suit, which is precisely what

Nokia did. Acting in a manner consistent with, and contemplated by, the Standstill Agreement

cannot be said to be bad faith. This case is not, therefore, analogous to Davox Corp. v. Digital

Sys. Int’l, Inc., 846 F. Supp. 144 (D. Mass. 1993). In that case, Davox told DSI that it was

investigating DSI’s claims and that DSI would receive a letter directly from Davox’s patent

lawyers. Rather than sending a response, however, Davox filed suit. Id. at 146-147. Judge Wolf

was troubled by the fact that Davox told DSI it was going to do one thing, which DSI

presumably relied on, but then did another. Here, in contrast, Nokia did not say one thing and do

another, but rather it abided by the parties’ Standstill Agreement and did not file suit until the

Standstill Agreement was terminated. Holding that, by agreeing to the Standstill Agreement

Nokia somehow agreed that Collision would be allowed to file first, or to select the forum for

this dispute, would impermissibly re-write the parties’ Agreement.

        If anything, Nokia is of the view that it is Collision who is acting in bad faith by seeking

to compel Nokia to litigate in Massachusetts notwithstanding the fact that Massachusetts has no

real connection to this dispute. Nokia believes that Collision has elected to do so because

Collision views a Massachusetts filing as being advantageous to its Mass. Gen. L. ch. 93A claim.

If that is the case, it certainly does not militate in favor of hearing this case in Massachusetts.

        The other cases cited by Collision all support deferring to Nokia’s first-filed suit in

Delaware. In Veryfine Prod., Inc. v. Phlo Corp., 124 F. Supp. 2d 16 (D. Mass. 2000), the court

gave preference to the first-filed action (which included a claim for declaratory relief, among

others) over the second-filed suit holding:

        Although a suit initiated immediately in response to a threat of suit may raise the
        question of whether the emerging plaintiff merely won a race to the courthouse,
        the analysis is different when negotiations are ongoing and both sides are aware
        that litigation could occur at any time, brought by either side. When the


                                                  7
ME1 32740814v.2
            Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 8 of 10




        negotiations are long-term and ongoing and there is no false implication that a
        party will refrain from litigation during those negotiations, the first-filed
        presumption may remain intact.

Id. at 220-23. The court further held that it is not a “race[] to the courthouse” unless the second-

filed plaintiff presents evidence that the first-filed plaintiff “actually knew of the immediately

impending suit and then chose to usurp venue by an instantaneous filing.” Id. at 24. Here,

Collision has presented no evidence that Nokia’s decision to file suit was based on its actual

knowledge that Collision was about to file suit. Rather, the record shows that Nokia’s decision

to file suit was based on its decision to terminate negotiations with Collision. Under the

circumstances, there was no “race to the courthouse.”

        Similarly, in Holmes Grp., Inc. v. Hamilton Beach/Proctor Silex, Inc., 249 F. Supp. 2d 12

(D. Mass. 2002), the court again did not find the existence of the requisite “special

circumstances” to overcome the presumption in favor of the first-filed suit when the record did

not establish that the first-filed action was based on any misrepresentations or a filing in response

to some notice from the other side that a lawsuit was going to be filed imminently. See id. at 16.

Lastly, in J. P. Sercel Assocs., Inc. v. New Wave Research, No. CIV. 03-331-JD, 2003 WL

22299014 (D.N.H. Oct. 7, 2003), the court again deferred to the first-filed action holding that

there was no evidence of “bad faith activity coupled with inconvenience to the plaintiff in the

second-filed action.” See id. at *2. As such, the court in J.P. Sercel concluded, “because JPSA

has not carried its burden of showing that the preference for the first-filed action … should not

govern in this case, this case is dismissed in favor of that proceeding.” Id. at *3. A similar result

is merited here.




                                                 8
ME1 32740814v.2
             Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 9 of 10




        B.        The Balance of Convenience Does Not Substantially Favor Massachusetts

        Collision also has not established that Massachusetts is a substantially more convenient

forum than Delaware. Only one witness, Jared Fry, is alleged to live in Massachusetts. Nokia’s

witnesses are largely based in Germany and Finland. Moreover, as the Court knows, depositions

typically take place where witnesses reside, so no one will be required to travel to Delaware for

depositions, and documents are largely exchanged electronically, so their location is largely

irrelevant. If this case does not resolve before trial, Nokia will have to send its witnesses to

either Massachusetts or Delaware from Europe and Collision will have to send its witnesses from

New Hampshire (except for Jared Fry, who is based in Massachusetts) to either Delaware or

Massachusetts. These facts do not make Massachusetts a substantially more convenient forum.

        While Collision makes much of the fact that Nokia has retained Massachusetts-based

counsel, it fails to mention that both parties have engaged both Massachusetts and Delaware

counsel. Indeed, the oral argument in Delaware on Collision’s Motion to Stay was handled by

Daniel J. Brown, a partner in McCarter & English, LLP’s Wilmington, Delaware, office, and that

office also filed Nokia’s Delaware Complaint. Collision also had Delaware counsel from the

firm Pepper Hamilton LLP present in Court for the argument on the Motion to Stay. As both

parties have Massachusetts and Delaware counsel, the location of counsel does not tip the scale

in Collision’s favor.

                                        CONCLUSION

        For the foregoing reasons Nokia respectfully requests that the Court grant this Motion,

order a stay of this proceeding pending a decision by the Delaware Superior Court as to the first-

filed issue and appropriate forum for this dispute, and, if the Delaware Superior Court determines




                                               9
ME1 32740814v.2
           Case 1:20-cv-00949-JD Document 33 Filed 03/09/20 Page 10 of 10




that Delaware is the most appropriate forum for this dispute, dismiss this case so that Collision’s

claims may be adjudicated in Delaware.

                                             Respectfully submitted,

                                             NOKIA SOLUTIONS AND NETWORKS OY,

                                             By its attorneys,

                                             /s/ David Himelfarb
                                             David Himelfarb, BBO #649596
                                             dhimelfarb@mccarter.com
                                             John Allen, BBO # 673081
                                             jallen@mccarter.com
                                             McCarter English, LLP
                                             265 Franklin Street
                                             Boston, MA 02110
                                             Tel: (617) 449-6500
                                             Fax: (617) 607-9200
March 9, 2020

                                CERTIFICATE OF SERVICE

       I, David Himelfarb, hereby certify that on this 9th day of March, 2020, a true copy of the
above document was served on counsel for all parties through the Court’s ECF/CM system.

                                             /s/ David Himelfarb
                                             David Himelfarb




                                                10
ME1 32740814v.2
